F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                         APR 17 2003

                                   TENTH CIRCUIT                   PATRICK FISHER
                                                                             Clerk



 DENNIS TOMOSON,

          Plaintiff - Appellant,

 v.

 CROWLEY COUNTY
 CORRECTIONAL FACILITY;
 DOMINION; CORRECTIONAL
                                                       No. 02-1537
 SERVICES CORPORATION;
                                                   (D.C. No. 02-Z-1168)
 CROWLEY CORRECTIONAL
                                                      (D. Colorado)
 SERVICES; MARK E. MCKINNA;
 EDWARD G. RODENBECK; JACK J.
 SEXTON; RANDY TATE; RONALD
 MCCALL; JOHN R. THOMPSON;
 CATHIE HOLST; DONALD
 MORTON; JOHN W. SUTHERS;
 KEN SALAZAR,

          Defendants - Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.




      After examining appellant’s brief and the appellate record, this panel has
      *

determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument.
      Dennis Tomoson moves for leave to proceed in forma pauperis on his pro

se appeal of the district court’s dismissal of his 42 U.S.C. § 1983 action. For the

reasons set forth below, we deny his motion and dismiss the appeal.

      Mr. Tomoson brought this civil rights action against a private Colorado

correctional facility, alleging his transfer from a Washington state prison was

illegal and in violation of his constitutional rights of liberty, equal protection, and

due process. He sought ten million dollars in damages. The district court

determined his claims were frivolous and dismissed the complaint. The court also

denied Mr. Tomoson’s motion for reconsideration. When a district court

dismisses an action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i), we review

only for an abuse of discretion. See Denton v. Hernandez, 504 U.S. 25, 33-34

(1992).

      The district court carefully explained, both in its order of dismissal and

again in its denial of reconsideration, the reasons why Mr. Tomoson’s action is

frivolous. Rec., docs. 7, 10. The court cited and explained specific statutory

authority in both the states of Washington and Colorado that permits the transfer

of inmates from one state to the other. Id., doc. 7 at 3; cf. doc. 10 at 2-3. The

court also cited federal case law regarding the frivolousness of a constitutional

claim based on transfer to a private prison. Id., doc. 7 at 3; cf. doc. 10 at 2-3

(citing Olim v. Wakinekona, 461 U.S. 238, 248 (1983); Montez v. McKinna, 208


                                          -2-
F.3d 862, 865-66 (10th Cir. 2000)).

         To be granted in forma pauperis status, Mr. Tomoson must demonstrate the

existence of a reasoned, nonfrivolous argument on the law and the facts in

support of reversing the district court’s dismissal of his action. See

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Pursuant to

Haines v. Kerner, 404 U.S. 519, 520 (1972), we have construed Mr. Tomoson’s

complaint liberally, but we agree with the district court that the claims are

frivolous.

         Accordingly, we DENY in forma pauperis status, DISMISS this appeal,

and ORDER immediate payment of the unpaid balance Mr. Tomoson owes to this

court.

                                        ENTERED FOR THE COURT

                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -3-